OPINION ON MOTION
PER CURIAM.
Petitioner requests this Court to extend the time limitations for the filing of motions for new trial and arrest of judgment under a judgment of conviction. The court reporter is unable to complete the statement of facts within the time limit prescribed for the filing of a motion for new trial or arrest of judgment, and it is alleged that such statement of facts is necessary to cogently examine the trial lawyer in regards to a point of error of ineffective assistance of counsel.
Petitioner advocates Tex.R.App.P. 2(b) grants this Court authority to effectuate this procedure. This rule provides that this Court may suspend rules to expedite a decision or for other good cause. However, this rule denies this Court authority to suspend requirements of the Code of Criminal Procedure. Further, Rule 2(a) prohibits this rule to be construed to extend the jurisdiction of the Court of Appeals. Jurisdiction of this matter still lies with the trial court. Petitioner’s motion is denied.
Upon appeal of the judgment under a point of error of ineffective assistance of counsel, this Court would consider a motion to abate the proceedings until the trial court has taken trial lawyer/witness testimony pertaining to such point.